Per Curiam:

The right of the court to make its record speak the truth and the whole truth at any time, even after appeal, is too well established in this state to require further vindication.
The proceedings of April 2 and April 19 resulted in a consent judgment which binds the appellant up to that point. It would be very strange if a party, after appearing and agreeing in open court to the final disposition of a controversy in-a certain way, could thereafter question previous steps taken in the case.
When the last motion came up for hearing the appellant’s attorney consented that the attorney for the appellee should state the facts relating to the proceedings and transactions between the parties. The statement made the whole matter clear and completely disposed of the grounds of the motion. Not only did the appellant not offer to dispute the statement but his chief counsel admitted it to be true. That ended the controversy.
The judgment is affirmed.